Exhibit 10-54

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of July 27, 2006 (the
“Agreement”), by and between VORNADO REALTY TRUST, a Maryland unincorporated
business trust and Vornado Realty LP, a Delaware Operating Partnership
(hereinafter referred to as “Employer”) and JOSEPH MACNOW, an individual
(hereinafter referred to as “Employee”).

WHEREAS, Employer and Employee are parties to an agreement as of January 1,
2001, in connection with the terms and conditions of Employee’s employment by
Employer (as previously amended, the “January 2001 Agreement”); and

WHEREAS, Employer and Employee have decided to amend some of the terms and
conditions of the January 2001 Agreement and restate the agreement in its
entirety.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants herein contained, and
other good and valuable consideration, the parties hereto agree to amend and
restate the January 2001 Agreement as of the date hereof as follows:

1.                   Employment.

Employer hereby agrees to employ Employee, and Employee agrees to serve as
Executive Vice President-Finance and Administration and Chief Financial Officer
of Employer during the Period of employment, as defined in Section 2.

2.                   Period of Employment.

The “Period of Employment” under this Agreement shall commence as of January 1,
2006 and subject to the provisions of this Agreement, shall continue through
December 31, 2006; provided that the Period of Employment shall automatically be
extended commencing on December 31, 2006 for successive additional one (1) year
periods unless either party gives written notice not to extend the Period of
Employment not less than ninety (90) days prior to the then next upcoming
expiration date.

3.                   Duties During the Period of Employment.

Employee shall devote his full business time, attention and best efforts to the
affairs of Employer and its subsidiaries during the Period of Employment;
provided, however, that

 

1


--------------------------------------------------------------------------------




Employee may engage in other activities, such as activities involving
charitable, educational, religious and similar types of organizations (all of
which are deemed to benefit Employer), speaking engagements, membership on the
board of directors of non-profit organizations, and similar type activities to
the extent that such other activities do not materially impair the performance
of his duties under this Agreement, or inhibit or conflict in any material way
with the business of Employer and its subsidiaries, and to the extent Employer
does not object to such other activities.

4.                   Cash Compensation.

Employer shall pay to Employee a salary (“Base Compensation”) at an annual rate
of $1,000,000.00, to be paid in equal biweekly installments.  Employee’s Base
Compensation shall not be reduced during the term of this Agreement.

5.                   Stock Options and Other Equity.

(a)  For the purposes hereof, the term “Equity Awards” means grants, made at the
discretion of the Compensation Committee of the Board of Trustees, of share
options, restricted shares, restricted units or other forms of equity of the
Employer or its affiliates (including the Outperformance Plan Units that were
awarded to Employee on April 25, 2006 or similar units that may be granted
thereafter (“OPP Units”)) made to employees of the Employer in connection with
their service to the Employer.  Except as expressly designated otherwise at the
time of grant, Equity Awards are intended to be granted pursuant to the terms of
the Employer’s 2002 Omnibus Share Plan, as amended, or the applicable
replacement plan.  During each calendar year in the Period of Employment that
the Employer shall grant Equity Awards to platform heads of the Company, the
Employer shall grant to Employee (unless otherwise agreed to by Employee) Equity
Awards at a level commensurate with his position.  Such Equity Awards will be
granted at the discretion of the Compensation Committee of the Board of Trustees
of the Employer.  Employer shall take all necessary actions to ensure that
grants of options qualify, to the extent permitted, as “incentive stock options”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), and successor provisions.

(b)  Notwithstanding the foregoing or anything else to the contrary in this
Agreement or in any applicable agreement pertaining to Equity Awards now or
hereafter existing, all Equity

2


--------------------------------------------------------------------------------




Awards granted to the Employee will become vested and fully exercisable if the
Employee is terminated by the Company pursuant to any of the terms and
conditions of this Agreement, (including as a result of disability as provided
in Section 7 (c)) or upon termination by Employee with Good Reason or death or
retirement of the Employee following the Employee reaching the age of 65,
provided if the Employee is terminated for Cause pursuant to Section 7(b), all
Equity Awards remaining to vest shall be cancelled.  The provisions of this
paragraph do not apply to a termination by the Employee (except for Good Reason)
or to the effect of any termination upon any grant of OPP Units.  In each case
described in the immediately preceding sentence, the terms and provisions of the
applicable agreement governing the applicable grant of Equity Awards shall
govern.

6.                   Other Employee Benefits.

(a)                 Vacation and Sick Leave.

Employee shall be entitled to paid annual vacation periods and to sick leave in
accordance with Employer’s policy.

(b)                 Automobile.

Employer shall provide Employee with the use of an automobile of the same
quality as that provided to other corporate officers of equal or similar
position and pay all expenses incurred by Employee in connection with the use of
the automobile.

(c)                 Regular Reimbursed Business Expenses.

Employer shall reimburse Employee for all expenses and disbursements reasonably
incurred by Employee in the performance of his duties during the Period of
Employment, and such other facilities or services as Employer and Employee may,
from time to time, agree are reimbursable.

(d)                 Employee Benefit Plans or Arrangements.

In addition to the cash compensation provided for in Section 4 hereof and the
stock options and other awards provided in Section 5 hereof, Employee, subject
to meeting eligibility provisions and to the provisions of this Agreement, shall
be entitled to participate in all employee benefits plans of Employer, as
presently in effect or as they may be modified or added to by Employer from time
to time, including, without limitation, plans providing retirement benefits,

3


--------------------------------------------------------------------------------




medical insurance, life insurance, disability insurance, and accidental death or
dismemberment insurance.  Without limiting the foregoing, Employee shall be
entitled to tax preparation and financial planning assistance of $15,000 per
calendar year and upon approval by an insurance carrier, a $3 million five-year
renewal term life insurance policy or at Employee’s election other life
insurance with a comparable cost to Employer.

7.                   Termination and Termination Benefits.

The termination of Employee’s employment during the Period of Employment by
Employee or Employer shall not be treated as a breach of this agreement.

(a)                 Termination by the Employer Without Cause.

The Employer may terminate the Period of Employment and Employee’s employment
hereunder without “Cause” upon written notice to Employee.  For purposes of this
Section 7(a), a termination of the Period of Employment by the Employer without
Cause shall include any termination or nonextension by the Employer (other than
a termination for Cause as defined in Section 7(b) below).

(b)                 Termination by the Employer for Cause.

Subject to the following paragraph, the Employer may terminate the Period of
Employment and Employee’s employment hereunder for “Cause” upon written notice
to Employee. For purposes of this Section 7(b), a termination for Cause shall
only mean a termination as a result of (i) Employee’s willful misconduct with
regard to Employer or to any entity in control of, controlled by or under common
control with the Employer (an “Affiliate”), including, but not limited to, any
preferred stock subsidiary of the Employer that is materially economically
injurious to Employer, (ii) Employee’s conviction of, or plea of guilty or nolo
contendere to, a felony (other than a traffic violation) or (iii) Employee’s
willful and continued failure to use reasonable business efforts to attempt to
substantially perform his duties hereunder (other than such failure resulting
from Employee’s incapacity due to a physical or mental illness or subsequent to
the issuance of a notice of termination by Employee for Good Reason) after
demand for substantial performance is delivered by Employer in writing that
specifically identifies the manner in which Employer believes Employee has not
used reasonable business efforts to attempt to substantially perform his duties.

4


--------------------------------------------------------------------------------




 

For purposes of this Section 7(b), in addition to the other legal requirements
to be “willful”, no act, or failure to act, by Employee shall be considered
“willful” unless committed in bad faith and without a reasonable belief that the
act or omission was in the best interests of Employer.  In addition, no action
or inaction shall give rise to a right of Employer to terminate this Agreement
and Employee’s employment hereunder for Cause pursuant to the preceding
paragraph unless and until Employer has delivered to Employee a copy of a
resolution duly adopted by a majority of the Board of Trustees (“Board”) at a
meeting of the Board called and held for such purpose after reasonable (but in
no event less than thirty (30) days notice to Employee and an opportunity for
Employee, together with his counsel, to be heard before the Board), finding that
in the good faith opinion of the Board, Employee was guilty of any conduct set
forth in the preceding paragraph and specifying the particulars thereof in
detail.  This Section 7(b) shall not prevent Employee from challenging in any
court of competent jurisdiction the Board’s determination that Cause exists or
that Employee has failed to cure any act (or failure to act) that purportedly
formed the basis for the Board’s determination.

(c)                 Termination by Employer Due to Disability.

If, due to illness, physical or mental disability, or other incapacity, Employee
is substantially unable, for one hundred and eighty (180) consecutive days, to
perform his duties hereunder, Employer may terminate the Period of Employment
and his Employment hereunder upon at least thirty (30) days’ prior written
notice to Employee given after one hundred eighty (180) days, and provided
Employee does not return to the substantial performance of his duties on a
full-time basis within such thirty (30) day period.

(d)                 Termination by Employee With Good Reason.

Subject to the following paragraph, Employee may terminate the Period of
Employment and his employment hereunder for “Good Reason” upon written notice to
Employer.  For purposes of this Section 7(d), a termination for Good Reason
shall mean a termination as a result of (unless otherwise consented to in
writing by Employee) (i) the failure to appoint Employee to the positions set
forth in Section 1, the alteration of the duties, responsibilities and authority
of Employee as set forth in Section 1 in a manner that is materially and
adversely inconsistent with

5


--------------------------------------------------------------------------------




such duties, and responsibilities or authority or a change to Employee’s
position or title; (ii) a failure by Employer to pay when due any compensation
to Employee or to substantially provide any benefit to Employee; (iii) the
relocation of Employer’s principal executive offices to a location other than
the New York Metropolitan area or relocation of Employee’s own office location
from that of the principal offices; (iv) any purported termination of Employee’s
employment for Cause which is not effected pursuant to the procedures of Section
7(b) (and for purposes of this Agreement, no such purported termination shall be
effective); (v) Employer’s material breach of any material term contained in
this Agreement; (vi) a Change in Control (as defined below), or (vii) any
requirement that Employee report to anyone other than the Board, the President
of Employer or the Chief Executive Officer of Employer.  Employee’s right to
terminate his employment hereunder for Good Reason shall not be affected by his
incapacity due to physical or mental illness.

For purposes of this Section 7(d), no action or inaction shall give rise to the
right of Employee to terminate the Period of Employment and Employee’s
employment hereunder for Good Reason unless a written notice is given by
Employee to the Employer within one hundred twenty (120) days after Employee has
actual knowledge of the occurrence of the event giving rise to Employee’s right
to terminate pursuant to this Section 7(d), and such event has not been cured
within thirty (30) days after such notice.  Employee’s continued employment
during the one hundred and twenty (120) day period referred to above in this
Section 7(d), shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.

For purposes of this Section 7(d), “Change in Control” shall mean the occurrence
of any one of the following:

(i)          individuals who, as of January 1, 2006, constitute the Board (the
“Incumbent Trustees”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a trustee subsequent to January 1,
2006 whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Trustees then on the Board (either by a
specific vote or by approval of the proxy statement of Employer in which such
person is named as a nominee for trustee, without objection to such nomination)
shall be an Incumbent

6


--------------------------------------------------------------------------------




Trustee, provided, however, that no individual initially elected or nominated as
a trustee of Employer as a result of an actual or threatened election contest
with respect to trustees or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be an Incumbent Trustee.

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes, after January 1, 2006, a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Employer representing 30% or more of the
combined voting power of Employer’s then outstanding securities eligible to vote
for the election of the Board (the “Employer’s Voting Securities”), provided,
however, that an event described in this paragraph (ii) shall not be deemed to
be Change in Control if any of the following becomes such a beneficial owner: 
(A) Employer or any majority-owned subsidiary (provided, that this exclusion
applies solely to the ownership levels of Employer or the majority-owned
subsidiary), (B) any tax-qualified, broad-based employee benefit plan sponsored
or maintained by Employer or any majority-owned subsidiary, (C) any underwriter
temporarily holding securities pursuant to an offering of such securities, (D)
any person pursuant to a Non-Qualifying Transaction (as defined in paragraph
(iii)), (E) Employee or any group of persons including Employee (or any entity
controlled by Employee or any group of persons including Employee) or (F) (i)
any of the partners (as of January 1, 2006) in Interstate Properties
(“Interstate”) including immediate family members and family trusts or
family-only partnerships and any charitable foundations of such partners (the
“Interstate Partners”), (ii) any entities the majority of the voting interests
of which are beneficially owned by the Interstate Partners, or  (iii) any
“group” (as described in Rule 13d-5(b) (i) under the Exchange Act) including the
Interstate Partners, provided, that the Interstate Partners beneficially own a
majority of Employer’s Voting Securities beneficially owned by such group (the
persons in (i), (ii) and (iii) shall be individually and collectively referred
to herein as, “Interstate Holders”);

(iii) the consummation of a merger, consolidation, share exchange or similar
form of transaction involving Employer or any of its Subsidiaries, or the sale
or other disposition of

7


--------------------------------------------------------------------------------




all or substantially all of Employer’s assets (a “Business Transaction”), unless
immediately following such Business Transaction (y) more than fifty percent
(50%) of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring Employer’s assets of the Operating
Partnership in such Business Transaction (the “Surviving Corporation”) is
beneficially owned, directly or indirectly, by the Interstate Holders or
Employer’s shareholders immediately prior to any such Business Transaction, and
(z) no person (other than the persons set forth in clauses (A), (B), (C), or (F)
of paragraph (ii) above or any tax-qualified, broad-based employee benefit plan
of the Surviving Corporation or its Affiliates) beneficially owns, directly or
indirectly, 30% or more of the total voting power of the Surviving Corporation
(a “Non-Qualifying Transaction”); or

(iv) Board approval of a liquidation or dissolution of Employer, unless the
voting common equity interests of an ongoing entity (other than a liquidating
trust) are beneficially owned, directly or indirectly, by Employer’s
shareholders in substantially the same proportions as such shareholders owned
Employer’s outstanding voting common equity interests immediately prior to such
liquidation and such ongoing entity assumes all existing obligations of Employer
under this Agreement and any equity grant.

(e)                 Termination by Employee Other Than Pursuant to Section
7(d).  Employee may terminate this Agreement and Employee’s employment hereunder
at any time, for any reason upon ninety (90)-days’ prior written notice to
Employer.

(f)                  Death Benefit.  Notwithstanding any other provision of this
Agreement, the Period of Employment shall terminate on the date of Employee’s
death.  In such event, (i) Employee’s estate shall be paid the amount specified
in Section 7(g)(i) below and one (1) times Employee’s annual rate of Base Salary
and (ii) Employer shall provide Employee’s spouse and dependents with welfare
benefits as provided in Section 7(g)(ii) for one (1) year from the date of
death.

8


--------------------------------------------------------------------------------




 

(g)                 Termination Compensation.  Upon the termination of the
Period of Employment and Employee’s employment hereunder (including any
nonextension of the Period of Employment), Employer shall provide Employee with
the payments and benefits set forth below.  Employee acknowledges and agrees
that the payments and benefits set forth in this Section and elsewhere herein
and in other written grants and agreements constitute liquidated damages for
termination of his employment hereunder (including any nonextension of the
Period of Employment).

(i)  Upon a termination of the Period of Employment and Employee’s employment
hereunder, Employee shall be entitled to promptly receive (A) his Base
Compensation through the effective date of termination, (B) if such termination
is other than pursuant to Section 7(b) hereof, any annual earned bonus for any
completed fiscal year, (C) if such termination is pursuant to Sections 7(a),
7(c) or 7(d) hereof, a pro rata share of Employee’s annual target bonus for the
fiscal year of termination, (D) the benefits, fringes and perquisites, including
without limitation accrued vacation (provided that if the termination is
pursuant to Section 7(b) or 7(e) hereof, only such payment of accrued vacation
as is required by law or Employer’s vacation policy), provided pursuant to
Section 6 hereof up to the effective date of such termination and (E) any other
amount due to Employee under any other program or plan of Employer.

(ii) In the event of a termination of the Period of Employment and Employee’s
employment pursuant to Section 7(a) (such reference shall include, without
limitation, a nonextension by Employer of this Agreement) or 7(d) hereof,
Employee shall also be entitled to (A) receive an amount (the “Severance
Amount”) equal to the sum of (x) three times Employee’s annualized Base
Compensation (as in effect on the date of such termination or, if greater,
immediately prior to the Good Reason event, if any, based on which the
termination of employment occurs) and (y) three times Employee’s Bonus Severance
Amount (as defined herein).  The “Bonus Severance Amount” shall mean an amount
equal to the average of all annual bonuses earned by the Employee from Employer
in the two (2) fiscal years ending immediately prior to Employee’s termination;
provided, however, that if Employee’s termination occurs during fiscal 2006, the
“Bonus Severance Amount” shall be the higher of Employee’s annual bonus amount
for the 2006

9


--------------------------------------------------------------------------------




fiscal year or Employee’s annual target bonus for 2006 (the Severance Amount
shall be payable in a lump sum within thirty (30) days of such termination) and
(B) Employee shall become fully vested in any stock options granted to Employee
by the Board.  In the event of a termination pursuant to Section 7(a), 7(c) or
7(d) hereof, Employee (his spouse and his dependents, if applicable) shall also
be entitled to continue to participate in the medical, dental, hospitalization
and life insurance programs existing on the date of termination (or any
replacement plans for any such plans) with regard to senior executive officers
of a similar level (or their cash equivalents, and, if Employer provides a cash
payment in lieu of such benefits, it shall be calculated on a grossed-up tax
basis as if Employee had remained an employee) for three (3) years from the date
of termination; provided, that Employee shall be obligated to make all employee
contributions required to receive such benefits under Employer’s programs and
that such continued benefits shall terminate on the date or dates Employee
receives equivalent coverage and benefits, without waiting period or
pre-existing conditions limitations, under the plans and programs of a
subsequent employer (such coverage and benefits to be determined on a
coverage-by-coverage or benefit-by-benefit, basis).  Employee shall not be
entitled to any compensation or benefits pursuant to this Section 7(g)(ii) if
his employment hereunder is terminated pursuant to Section 7(b) or as a result
of Employee’s voluntary termination pursuant to Section 7(e).  Notwithstanding
anything herein to the contrary no Severance Amount payable to Employee under
this section shall exceed the aggregate sum of $3,300,000.

(h)                 No Mitigation.  All amounts due hereunder shall be paid
without any obligation to mitigate and such amounts shall not be reduced by or
offset by any other amounts earned by Employee or any claims of Employer.

8.                   Non-Competition and Non-Disclosure.

In consideration of the benefits to be provided to Employee hereunder, Employee
covenants that he will not, without the consent in writing of Employer, (a)
during the Period of Employment and the twelve (12) month period following his
termination of employment for any reason other than pursuant to Section 7(c)
hereof, Employee will not engage in any business otherwise competitive with that
of Employer or any of its subsidiaries in the States of New Jersey, New York,
Pennsylvania, Maryland, Massachusetts and Connecticut; and (b) upon termination
of

10


--------------------------------------------------------------------------------




the Period of Employment for any reason whatsoever, Employee will not for a
period of two years thereafter, (i) solicit or aid in soliciting any employees
of Employer or its subsidiaries to leave their employment, or (ii) copy, remove
from Employer or its subsidiaries, disclose or make any use of, any client list,
confidential business information with respect to clients, material relating to
the practices or procedures of Employer or its subsidiaries, or any other
proprietary information.  Employee acknowledges that the restrictions,
prohibitions and other provisions of this Section 8 are reasonable, fair and
equitable in scope, terms and duration, are necessary to protect the legitimate
business interests of the Employer and are a material inducement to the Employer
to enter into this Agreement.  It is the intention of the parties hereto that
the restrictions contained in this paragraph be enforceable to the fullest
extent permitted by applicable law.  Therefore, to the extent any court of
competent jurisdiction shall determine that any portion of the foregoing
restrictions is excessive, such provision shall not be entirely void, but rather
shall be limited or revised only to the extent necessary to make it
enforceable.  Should Employee engage in or perform, directly or indirectly, any
of the acts prohibited by Section 8 hereof, it is agreed that the Employer shall
be entitled to full injunctive relief, to be issued by any competent court of
equity, enjoining and restraining Employee and each and every other person,
firm, organization, association, or corporation concerned therein, from the
continuance of such violative acts.  The foregoing remedy available to Employer
shall not be deemed to limit or prevent the exercise by the Employer of any or
all further rights and remedies, which may be available to the Employer
hereunder or at law or in equity.

9.                   Burden and Benefit.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, executors, personal and legal
representatives, successors and assigns.  In the event of the death of Employee
at or after his termination, any amounts due hereunder shall be paid to his
estate unless he has designated a beneficiary.

10.                 Legal Fees and Expenses.

If any contest or dispute shall arise between Employer and Employee regarding
any provision of this Agreement or any equity grant or other agreement or
compensation arrangement specifically set forth or provided for herein, Employer
shall reimburse Employee for all legal fees

11


--------------------------------------------------------------------------------




and expenses reasonably incurred by Employee in connection with such contest or
dispute, but only if Employee is successful in respect of substantially all of
the Employee’s claims brought and pursued in connection with such contest or
dispute.  Such reimbursement shall be made as soon as practicable following the
resolution of such contest or dispute (whether or not appealed) to the extent
Employer receives reasonable written evidence of such fees and expenses.

11.                 Governing Law.

This Agreement is governed by and is to be construed and enforced in accordance
with the laws of the State of New Jersey.  If under such law any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation or ordinance, such portion shall be deemed to be modified or
altered to conform thereto or, if that is not possible, to be omitted from this
Agreement; and the invalidity of any such portion shall not affect the force,
effect and validity of the remaining portion hereof.

12.                 Notices.

All notices under this Agreement shall be in writing and shall be deemed
effective when delivered in person (in the Employer’s case to its Secretary) or
twenty-four (24) hours after deposit thereof in the U.S. mails, postage prepaid,
for delivery as registered or certified mail — addressed, in the case of
Employee, to him at his residential address, and in the case of Employer, to its
corporate headquarters, attention of the Secretary, or to such other address as 
Employee or Employer may designate in writing at any time or from time to time
to the other party.  In lieu of notice by deposit in the U.S. mail, a party may
give notice by telegram or telex.

13.                 Amendment.

No provisions of this Agreement may be amended, modified, or waived unless such
amendment or modification is agreed to in writing signed by Employee and by a
duly authorized officer of the Employer, and such waiver is set forth in writing
and signed by the party to be charged.  No waiver by either party hereto at any
time of any breach by the other party hereto of any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

12


--------------------------------------------------------------------------------




 

14.                               Section 409A Provisions

It is the parties’ intention that the rights and benefits to which the Employee
could become entitled in connection with the termination of employment covered
under this Agreement comply with Section 409A of the Code.  Accordingly, such
rights and benefits to which the Employee could become entitled are not intended
to provide for the “deferral of compensation” within the meaning of
Section 409A(d)(1) of the Code, and they shall be interpreted and construed in
accordance with such intent.

15.                 Survival.

The respective obligations of, and benefits afforded to, Employee and Employer
as provided in Section 8 of this Agreement shall survive the termination of this
Agreement.

16.                 No Conflict of Interest.

During the Period of Employment, Employee shall not directly, or indirectly
render service, or undertake any employment or consulting agreement with another
entity without the express written consent of the Board of Trustees of the
Employer.

17.                 Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one of the
same instrument.

18.                 Section Headings.

The section headings in this Agreement are for convenience of reference only,
and they form no part of this Agreement and shall not affect its interpretation.

19.                 Miscellaneous.

This Agreement constitutes the entire understanding between Employer and
Employee relating to employment of Employee by Employer and supersedes and
cancels all prior written and oral agreements and understandings with respect to
the subject matter of this Agreement.  Any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
canceled.

13


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and day first above written.

 

EMPLOYER:

 

VORNADO REALTY TRUST and

 

VORNADO REALTY LP

 

 

 

 

By:

/s/ Michael D. Fascitelli

 

 

Michael D. Fascitelli

 

 

President

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Joseph Macnow

 

 

Joseph Macnow

 

14


--------------------------------------------------------------------------------